UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) x Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-12 Northern Technologies International Corporation (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: NORTHERN TECHNOLOGIES INTERNATIONAL CORPORATION NOTICE OF ANNUAL MEETING OF STOCKHOLDERS January 23, 2014 The Annual Meeting of Stockholders of Northern Technologies International Corporation, a Delaware corporation, will be held at NTIC’s corporate executive offices located at 4201 Woodland Road, Circle Pines, Minnesota 55014, beginning at 4:00 p.m., Central Standard Time, on Thursday, January 23, 2014, for the following purposes: 1. To elect seven persons to serve as directors until our next annual meeting of stockholders or until their respective successors are elected and qualified. 2. To approve, on an advisory basis, the compensation of our named executive officers, as disclosed in the accompanying proxy statement. 3. To indicate, on an advisory basis, whether future votes to approve the compensation of our named executive officers should occur every one, two or three years. 4. To ratify the selection of Baker Tilly Virchow Krause, LLP as our independent registered public accounting firm for the fiscal year ending August 31, 2014. 5. To transact such other business as may properly come before the meeting or any adjournment of the meeting. Only stockholders of record at the close of business on November 26, 2013 will be entitled to notice of, and to vote at, the meeting and any adjournments thereof.A stockholder list will be available at our corporate offices beginning January 13, 2014 during normal business hours for examination by any stockholder registered on NTIC’s stock ledger as of the record date, November 26, 2013, for any purpose germane to the Annual Meeting. We are pleased again this year to use the “Notice and Access” method of providing proxy materials to our stockholders via the Internet.We believe that this process expedites your receipt of our proxy materials, lowers the costs of our Annual Meeting and reduces the environmental impact of our meeting. By Order of the Board of Directors, Matthew C. Wolsfeld Corporate Secretary December 10, 2013 Circle Pines, Minnesota Important:Whether or not you expect to attend the meeting in person, please vote by the Internet or telephone, or request a paper proxy card to sign, date and return by mail so that your shares may be voted.A prompt response is helpful and your cooperation is appreciated. TABLE OF CONTENTS Page INTERNET AVAILABILITY OF PROXY MATERIALS ii GENERAL INFORMATION ABOUT THE ANNUAL MEETING AND VOTING 1 Date, Time, Place and Purposes of Meeting 1 Who Can Vote 1 How You Can Vote 1 How Does the Board Recommend that You Vote 3 How You May Change Your Vote or Revoke Your Proxy 3 Quorum Requirement 3 Vote Required 4 Other Business 4 Procedures at the Annual Meeting 5 Householding of Annual Meeting Materials 5 Proxy Solicitation Costs 5 PROPOSAL ONE – ELECTION OF DIRECTORS 6 Number of Directors 6 Nominees for Director 6 Information about Current Directors and Board Nominees 6 Additional Information about Current Directors and Board Nominees 7 Board Recommendation 10 PROPOSAL TWO – ADVISORY VOTE ON EXECUTIVE COMPENSATION 11 Introduction 11 Board Recommendation 11 PROPOSAL THREE – FREQUENCY OF ADVISORY VOTE ON EXECUTIVE COMPENSATION 12 Introduction 12 Board Recommendation 12 PROPOSAL FOUR — RATIFICATION OF SELECTION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 13 Selection of Independent Registered Public Accounting Firm 13 Audit, Audit-Related, Tax and Other Fees 13 Audit Committee Pre-Approval Policies and Procedures 13 Board Recommendation 13 STOCK OWNERSHIP 14 Beneficial Ownership of Significant Stockholders and Management 14 Section 16(a) Beneficial Ownership Reporting Compliance 15 CORPORATE GOVERNANCE 16 Corporate Governance Guidelines 16 Board Leadership Structure 16 Director Independence 17 Board Meetings and Attendance 17 Board Committees 17 Audit Committee 18 Compensation Committee 20 Nominating and Corporate Governance Committee 21 Director Nominations Process 22 Board Oversight of Risk 24 Code of Ethics 24 Anti-Hedging and Pledging Policy 25 Policy Regarding Director Attendance at Annual Meetings of Stockholders 25 Complaint Procedures 25 Process Regarding Stockholder Communications with Board of Directors 25 DIRECTOR COMPENSATION 26 Summary of Cash and Other Compensation 26 Non-Employee Director Compensation Program 27 Consulting Arrangement 29 Indemnification Agreements 29 EXECUTIVE COMPENSATION 30 Summary of Cash and Other Compensation 30 Our Executive Compensation Program 31 Outstanding Equity Awards at Fiscal Year End 34 Stock Incentive Plan 34 Post-Termination Severance and Change in Control Arrangements 36 Indemnification Agreements 38 RELATED PERSON RELATIONSHIPS AND TRANSACTIONS 38 STOCKHOLDER PROPOSALS AND DIRECTOR NOMINATIONS FOR 39 2 39 Stockholder Proposals for 2015 Annual Meeting 39 Director Nominations for 2015 Annual Meeting 39 COPIES OF FISCAL 2 40 INTERNET AVAILABILITY OF PROXY MATERIALS Again this year, instead of mailing a printed copy of our proxy materials, including our Annual Report to Stockholders, to each stockholder of record, we have decided to provide access to these materials in a fast and efficient manner via the Internet.We believe that this process expedites your receipt of our proxy materials, lowers the costs of our Annual Meeting and reduces the environmental impact of our meeting.On December 10, 2013, we began mailing a Notice of Internet Availability of Proxy Materials to stockholders of record as of November 26, 2013, and we posted our proxy materials on the website referenced in the Notice of Internet Availability of Proxy Materials (www.proxyvote.com).As more fully described in the Notice of Internet Availability of Proxy Materials, stockholders may choose to access our proxy materials at www.proxyvote.com or may request proxy materials in printed or electronic form.In addition, the Notice of Internet Availability of Proxy Materials and website provide information regarding how you may request to receive proxy materials in printed form by mail or electronically by email on an ongoing basis.For those who previously requested printed proxy materials or electronic materials on an ongoing basis, you will receive those materials as you requested. Important Notice Regarding the Availability of Proxy Materials for the Annual Meeting of Stockholders to be Held on January 23, 2014: The Notice of Annual Meeting of Stockholders and Proxy Statement and Annual Report to Stockholders, including our Annual Report on Form 10-K for the fiscal year ended August 31, 2013, are available at www.proxyvote.com. ii 4201 Woodland Road, Circle Pines, Minnesota 55014 PROXY STATEMENT FOR ANNUAL MEETING OF STOCKHOLDERS January 23, 2014 The Board of Directors of Northern Technologies International Corporation is soliciting your proxy for use at the 2014 Annual Meeting of Stockholders to be held on Thursday, January 23, 2014.The Board of Directors expects to make available to our stockholders beginning on or about December 10, 2013 the Notice of Annual Meeting of Stockholders, this proxy statement and a form of proxy on the Internet or has sent these materials to stockholders of NTIC upon their request. GENERAL INFORMATION ABOUT THE ANNUAL MEETING AND VOTING Date, Time, Place and Purposes of Meeting The Annual Meeting of Stockholders of Northern Technologies International Corporation (sometimes referred to as “NTIC,” “we,” “our” or “us” in this proxy statement) will be held on Thursday, January 23, 2014, at 4:00 p.m., Central Standard Time, at the principal executive offices of Northern Technologies International Corporation located at 4201 Woodland Road, Circle Pines, Minnesota 55014, for the purposes set forth in the Notice of Annual Meeting of Stockholders. Who Can Vote Stockholders of record at the close of business on November 26, 2013 will be entitled to notice of and to vote at the meeting or any adjournment of the meeting.As of that date, there were 4,434,838 shares of our common stock outstanding.Each share of our common stock is entitled to one vote on each matter to be voted on at the Annual Meeting.Stockholders are not entitled to cumulate voting rights. How You Can Vote Your vote is important.Whether you hold shares directly as a stockholder of record or beneficially in “street name” (through a broker, bank or other nominee), you may vote your shares without attending the Annual Meeting.You may vote by granting a proxy or, for shares held in street name, by submitting voting instructions to your broker, bank or other nominee. 1 If you are a stockholder whose shares are registered in your name, you may vote your shares in person at the meeting or by one of the three following methods: · Vote by Internet, by going to the website address http://www.proxyvote.com and following the instructions for Internet voting shown on the Notice of Internet Availability of Proxy Materials or on your proxy card. · Vote by Telephone, by dialing 1-800-690-6903 and following the instructions for telephone voting shown on the Notice of Internet Availability of Proxy Materials or on your proxy card. · Vote by Proxy Card, by completing, signing, dating and mailing the enclosed proxy card in the envelope provided if you received a paper copy of these proxy materials. If you vote by Internet or telephone, please do not mail your proxy card. If your shares are held in “street name” (through a broker, bank or other nominee), you may receive a separate voting instruction form with this proxy statement or you may need to contact your broker, bank or other nominee to determine whether you will be able to vote electronically using the Internet or telephone. The deadline for voting by telephone or by using the Internet is 11:59 p.m., Eastern Standard Time (10:59 p.m., Central Standard Time), on the day before the date of the Annual Meeting or any adjournments thereof.Please see the Notice of Internet Availability of Proxy Materials, your proxy card or the information your bank, broker, or other holder of record provided to you for more information on your options for voting. If you return your signed proxy card or use Internet or telephone voting before the Annual Meeting, the named proxies will vote your shares as you direct.You have three choices on each matter to be voted on. For the election of directors, you may: · Vote FOR all seven nominees for director, · WITHHOLD your vote from all seven nominees for director or · WITHHOLD your vote from one or more of the seven nominees for director. For Proposal Two—Advisory Vote on Executive Compensation and Proposal Four—Ratification of Selection of Independent Registered Public Accounting Firm, you may: · Vote FOR the proposal, · Vote AGAINST the proposal or · ABSTAIN from voting on the proposal. For Proposal Three—Frequency of Advisory Vote on Executive Compensation, you may vote for a frequency of every year, every two years or every three years, or you may abstain from voting on the proposal. 2 If you send in your proxy card or use Internet or telephone voting, but do not specify how you want to vote your shares, the proxies will vote your shares FOR all seven of the nominees for election to the Board of Directors in Proposal One—Election of Directors, FOR Proposal Two—Advisory Vote on Executive Compensation, for a frequency of every ONE YEAR on Proposal Three—Frequency of Advisory Vote on Executive Compensation and FOR Proposal Four—Ratification of Selection of Independent Registered Public Accounting Firm. How Does the Board Recommend that You Vote The Board of Directors unanimously recommends that you vote: · FOR all seven of the nominees for election to the Board of Directors in Proposal One—Election of Directors; · FOR Proposal Two—Advisory Vote on Executive Compensation; · for a frequency of every ONE YEAR on Proposal Three—Frequency of Advisory Vote on Executive Compensation; and · FOR Proposal Four—Ratification of Selection of Independent Registered Public Accounting Firm. How You May Change Your Vote or Revoke Your Proxy If you are a stockholder whose shares are registered in your name, you may revoke your proxy at any time before it is voted by one of the following methods: · Submitting another proper proxy with a more recent date than that of the proxy first given by following the Internet or telephone voting instructions or completing, signing, dating and returning a proxy card to us. · Sending written notice of your revocation to our Corporate Secretary. · Attending the Annual Meeting and voting by ballot. Quorum Requirement The presence at the Annual Meeting, in person or by proxy, of the holders of a majority (2,217,420 shares) of the outstanding shares of our common stock as of the record date will constitute a quorum for the transaction of business at the Annual Meeting.In general, shares of our common stock represented by proxies marked “For,” “Against,” “Abstain” or “Withheld” are counted in determining whether a quorum is present.In addition, a “broker non-vote” is counted in determining whether a quorum is present.A “broker non-vote” is a proxy returned by a broker on behalf of its beneficial owner customer that is not voted on a particular matter because voting instructions have not been received by the broker from the customer, and the broker has no discretionary authority to vote on behalf of such customer on such matter. 3 Vote Required Proposal One—Election of Directors will be decided by the affirmative vote of a plurality of shares of our common stock present in person or represented by proxy and entitled to vote at the Annual Meeting. A “plurality” for Proposal One means the individuals who receive the greatest number of votes cast “For” are elected as directors. Proposal Two—Advisory Vote on Executive Compensation will be decided by the affirmative vote of a majority of shares of our common stock present in person or represented by proxy and entitled to vote at the Annual Meeting. Although this is a non-binding, advisory vote, the Compensation Committee and Board of Directors expect to take into account the outcome of the vote when considering future executive compensation decisions. Proposal Three—Frequency of Advisory Vote on Executive Compensation will be decided by the affirmative vote of a plurality of shares of our common stock present in person or represented by proxy and entitled to vote at the Annual Meeting. A “plurality” for Proposal Three means the choice of frequency that receives the greatest number of votes cast. Although this is a non-binding, advisory vote, the Compensation Committee and Board of Directors expect to take into account the outcome of the vote when considering the frequency of future executive compensation advisory votes. Proposal Four—Ratification of Selection of Independent Registered Public Accounting Firm will be decided by the affirmative vote of a majority of shares of our common stock present in person or represented by proxy and entitled to vote at the Annual Meeting. If your shares are held in “street name” and you do not indicate how you wish to vote, your broker is permitted to exercise its discretion to vote your shares only on certain “routine” matters.Proposal One—Election of Directors, Proposal Two—Advisory Vote on Executive Compensation and Proposal Three—Frequency of Advisory Vote on Executive Compensation are not “routine” matters.Accordingly, if you do not direct your broker how to vote, your broker may not exercise discretion and may not vote your shares.This is called a “broker non-vote” and although your shares will be considered to be represented by proxy at the meeting, they will not be considered to be shares “entitled to vote” at the meeting and will not be counted as having been voted on the applicable proposal.Proposal Four—Ratification of Selection of Independent Registered Public Accounting Firm is a “routine” matter and, as such, your broker is permitted to exercise its discretion to vote your shares for or against the proposal in the absence of your instruction. Proxies marked “Withheld” on Proposal One—Election of Directors or “Abstain” on Proposal Two—Advisory Vote on Executive Compensation or Proposal Four—Ratification of Section of Independent Registered Public Accounting Firm will be counted in determining the total number of shares “entitled to vote” on such proposal and will have the effect of a vote “Against” a director or a proposal. If you “Abstain” from voting on Proposal Three—Frequency of Advisory Vote on Executive Compensation, the abstention will not have an effect on the outcome of the vote. Other Business Our management does not intend to present other items of business and knows of no items of business that are likely to be brought before the Annual Meeting, except those described in this proxy statement.However, if any other matters should properly come before the Annual Meeting, the persons named in the enclosed proxy will have discretionary authority to vote such proxy in accordance with their best judgment on the matters. 4 Procedures at the Annual Meeting The presiding officer at the Annual Meeting will determine how business at the meeting will be conducted.Only matters brought before the Annual Meeting in accordance with our Bylaws will be considered. Only a natural person present at the Annual Meeting who is either one of our stockholders, or is acting on behalf of one of our stockholders, may make a motion or second a motion.A person acting on behalf of a stockholder must present a written statement executed by the stockholder or the duly authorized representative of the stockholder on whose behalf the person purports to act. Householding of Annual Meeting Materials Some banks, brokers and other nominee record holders may be participating in the practice of “householding” proxy statements and annual reports.This means that only one copy of this proxy statement or NTIC’s Annual Report to Stockholders may have been sent to multiple stockholders in each household.NTIC will promptly deliver a separate copy of either document to any stockholder upon written or oral request to NTIC’s Stockholder Information Department, Northern Technologies International Corporation, 4201 Woodland Road, Circle Pines, Minnesota 55014, telephone: (763) 225-6637.Any stockholder who wants to receive separate copies of this proxy statement or NTIC’s Annual Report to Stockholders in the future, or any stockholder who is receiving multiple copies and would like to receive only one copy per household, should contact the stockholder’s bank, broker, or other nominee record holder, or the stockholder may contact NTIC at the above address and phone number. Proxy Solicitation Costs The cost of soliciting proxies, including the preparation, assembly, electronic availability and mailing of proxies and soliciting material, as well as the cost of making available or forwarding this material to the beneficial owners of our common stock will be borne by NTIC.Our directors, officers and regular employees may, without compensation other than their regular compensation, solicit proxies by telephone, e-mail, facsimile or personal conversation.We may reimburse brokerage firms and others for expenses in making available or forwarding solicitation materials to the beneficial owners of our common stock. 5 PROPOSAL ONE – ELECTION OF DIRECTORS Number of Directors Our Bylaws provide that the Board of Directors will consist of at least one member or such other number as may be determined by the Board of Directors from time to time or by the stockholders at an annual meeting.The Board of Directors has fixed the number of directors at seven effective as of the date of the Annual Meeting. Nominees for Director The Board of Directors has nominated the following seven individuals to serve as our directors until the next annual meeting of stockholders or until their successors are elected and qualified.All of the nominees named below are current members of the Board of Directors. · Barbara D. Colwell · Ramani Narayan, Ph.D. · Soo-Keong Koh · Richard J. Nigon · Sunggyu Lee, Ph.D. · Konstantin von Falkenhausen · G. Patrick Lynch Pierre Chenu, a current director, is not standing for re-election at the Annual Meeting.Mr. Chenu will continue to serve as a director of our company until the Annual Meeting.The Board of Directors thanks Mr. Chenu for his many years of service to the Board, including several years as non-executive Chairman of the Board. Proxies can only be voted for the number of persons named as nominees in this proxy statement, which is seven. Information about Current Directors and Board Nominees The following table sets forth as of November 27, 2013 the name, age and principal occupation of each current director and each individual who has been nominated by the Board of Directors to serve as a director of our company, as well as how long each individual has served as a director of NTIC. Name Age Principal Occupation Director Since Pierre Chenu(1) 75 Retired Barbara D. Colwell(1)(2) 68 Director of NTIC and Certain Other Companies and Organizations Soo-Keong Koh(2) 62 Managing Director of EcoSave Pte Ltd. Sunggyu Lee, Ph.D.(3) 61 Russ Ohio Research Scholar in Syngas Utilization and Professor of Chemical and Biomolecular Engineering at Ohio University G. Patrick Lynch 46 President and Chief Executive Officer of NTIC Ramani Narayan, Ph.D. 64 Distinguished Professor in the Department of Chemical Engineering & Materials Science at Michigan State University Richard J. Nigon(1)(2)(3) 65 Senior Vice President of Cedar Point Capital, Inc. Konstantin von Falkenhausen(1)(3) 46 Partner of B Capital Partners AG Member of the Audit Committee Member of the Nominating and Corporate Governance Committee Member of the Compensation Committee 6 Additional Information about Current Directors and Board Nominees The following paragraphs provide information about each current director and nominee for director, including all positions he or she holds, his or her principal occupation and business experience for the past five years, and the names of other publicly-held companies of which the director or nominee currently serves as a director or has served as a director during the past five years.We believe that all of our directors and nominees display personal and professional integrity; satisfactory levels of education and/or business experience; broad-based business acumen; an appropriate level of understanding of our business and its industry and other industries relevant to our business; the ability and willingness to devote adequate time to the work of the Board of Directors and its committees; a fit of skills and personality with those of our other directors that helps build a board that is effective, collegial and responsive to the needs of our company; strategic thinking and a willingness to share ideas; a diversity of experiences, expertise and background; and the ability to represent the interests of all of our stockholders.The information presented below regarding each director and nominee also sets forth specific experience, qualifications, attributes and skills that led the Board of Directors to the conclusion that such individual should serve as a director in light of our business and structure. Pierre Chenu has been a director of NTIC since 2003 and served as Non-Executive Chairman of the Board of NTIC from July 2005 to November 2012.Mr. Chenu is not standing for re-election as a director at the Annual Meeting.Mr.Chenu is currently retired.Prior to his retirement, Mr. Chenu served as Vice President, Worldwide Operations, Flat Glass Activities within the Asahi-Glaverbel Glass Group, a position he had served for five years.Prior to that, Mr. Chenu was a member of the Executive Committee of Glaverbel S.A., with various operating responsibilities in France, Spain, Italy, Russia, Germany, China and the United States.Before joining Glaverbel, Mr. Chenu worked for U.S. Steel in steel production in Pittsburgh, Pennsylvania and for Corning Inc. where he held various staff, line and executive positions in the United States, France and the United Kingdom.Mr. Chenu holds a Master’s Degree in Engineering, with a specialty in metallurgy, from the University of Liege (Belgium) and a M.B.A. from Harvard University.Mr. Chenu is a citizen of Belgium.We believe Mr. Chenu’s qualifications to sit on the Board of Directors include his significant executive and operational experiences both in the United States and internationally prior to his retirement, including his positions with Asahi-Glaverbel Glass Group, U.S. Steel and Corning Inc.The Board of Directors believes such operational experience is important to NTIC’s management in operating NTIC’s business and its various international joint ventures. Barbara D. Colwell has been a director of NTIC since November 2013.Ms. Colwell is a member of the board of directors or advisory board of several non-profit organizations and private and mutual companies, including most notably, the Publishers Clearing House, LLC, Mutual Trust Financial Group, WomenCorporateDirectors, IPTAR (Institute for Psychoanalytic Training and Research) and the Belizean Grove.We believe Ms. Colwell’s qualifications to sit on the Board of Directors include her current and prior experience on the boards of directors of other organizations and companies and, in particular, her experience serving on the audit committee, governance committee and compensation committee of Publishers Clearing House, LLC as well as her experience serving on the audit committee and compensation committee of Mutual Trust Financial Group. Soo-Keong Koh has been a director of NTIC since May 2008. Mr. Koh is the Managing Director of Ecosave Pte Ltd., a company whose business is focused on environmental biotech and energy conservation technologies, a position he has held since April 2007. From January 1986 to April 2007, Mr.Koh served as Chief Executive Officer and President of Toll Asia Pte Ltd formerly SembCorp Logistics Ltd (SembLog), a Singapore public listed company, which was acquired by Toll in May 2006. Mr. Koh has over 20 years of experience in the logistics industry. Mr. Koh holds a Bachelor of Engineering, a Master of Business Administration and a Postgraduate Diploma in Business Law from the University of Singapore (now known as the National University of Singapore).We believe Mr. Koh’s qualifications to sit on the Board of Directors include his experience on other public company boards of directors and his significant executive experience with companies including those focused on environmental awareness, which has become a focus of NTIC during the past several years, especially in light of NTIC’s Natur-Tec® bioplastics business.Mr. Koh’s previous board of directors experience is helpful in guiding NTIC with respect to corporate governance matters, particularly in his role as Chair of the Nominating and Corporate Governance Committee.Additionally, Mr. Koh has specific executive experience with companies located in Asia, which is where several of NTIC’s more significant joint ventures are located. 7 Sunggyu Lee, Ph.D. was elected a director of NTIC in January 2004. Dr. Lee is Russ Ohio Research Scholar in Syngas Utilization and Professor of Chemical and Biomolecular Engineering, Ohio University, Athens, Ohio. Previously, he held positions of Professor of Chemical and Biologic Engineering, Missouri University of Science and Technology, Rolla, Missouri from 2005 to 2010, C.W. LaPierre Professor and Chairman of Chemical Engineering at University of Missouri-Columbia from 1997 to 2005, and Robert Iredell Professor and Head of Chemical Engineering Department at the University of Akron, Akron, Ohio from 1988 to1996.He has authored seven books and over 480 archival publications and received 29 U.S. patents in a variety of chemical and polymer processes and products. He is currently serving as Editor of Encyclopedia of Chemical Processing, Taylor & Francis, New York, NY and also as Book Series Editor of Green Chemistry and Chemical Engineering, CRC Press, Boca Raton, FL. Throughout his career, he has served as consultant and technical advisor to a number of national and international companies in the fields of polymers, petrochemicals and energy. He received his Ph.D. from Case Western Reserve University, Cleveland, Ohio in 1980.We believe Dr. Lee’s qualifications to sit on the Board of Directors include his significant technical and industrial expertise with chemical and polymer processes and products.Such expertise is particularly with respect to assessing and operating NTIC’s Natur-Tec® bioplastics business. G. Patrick Lynch, an employee of NTIC since 1995, has been President since July 2005 and Chief Executive Officer since January 2006 and was appointed a director of NTIC in February 2004. Mr.Lynch served as President of North American Operations of NTIC from May 2004 to July 2005. Prior to May 2004, Mr. Lynch held various positions with NTIC, including Vice President of Strategic Planning, Corporate Secretary and Project Manager. Mr. Lynch is also an officer and director of Inter Alia Holding Company, which is a significant stockholder of NTIC. Prior to joining NTIC, Mr. Lynch held positions in sales management for Fuji Electric Co., Ltd. in Tokyo, Japan, and programming project management for BMW AG in Munich, Germany. Mr. Lynch received an M.B.A. degree from the University of Michigan Ross School of Business.We believe Mr. Lynch’s qualifications to sit on the Board of Directors include his depth of knowledge of our company and its day-to-day operations in light of his position as chief executive officer of NTIC, as well as his affiliation with a significant stockholder of NTIC, which the Board of Directors believes generally helps align management’s interests with those of our stockholders. Ramani Narayan, Ph.D. has been a director of NTIC since November 2004. He is a Distinguished Professor at Michigan State University in the Department of Chemical Engineering & Materials Science, where he has 105 refereed publications in leading journals to his credit, 18 patents, edited three books and one expert dossier in the area of bio-based polymeric materials.His research encompasses design & engineering of sustainable, biobased products, biodegradable plastics and polymers, biofiber reinforced composites, reactive extrusion polymerization and processing, studies in plastic end-of-life options like biodegradation and composting.He conducts carbon footprint calculations for plastics and products.He also performs LCA (Life Cycle Assessment) for reporting a product’s environmental footprint.He serves as Scientific Chair and board member of the Biodegradable Products Institute (BPI), North America. He serves on the Technical Advisory Board of Tate & Lyle.He served on the Board of Directors of ASTM International, an international standards setting organization and currently chairs the committee on Environmentally Degradable Plastics and Biobased Products (D20.96) and the Plastics Terminology Committee D20.92.He is also the technical expert for the USA on ISO (International Standards Organization) TC 61 on Plastics – specifically for Terminology, and Biodegradable Plastics.He has won numerous awards, including the Named MSU University Distinguished Professor in 2007; the Governors University Award for commercialization excellence; Michigan State University Distinguished Faculty Award, 2006, 2005 Withrow Distinguished Scholar award,Fulbright Distinguished Lectureship Chair in Science & Technology Management & Commercialization (University of Lisbon; Portugal); First recipient of the William N. Findley Award, The James Hammer Memorial Lifetime Achievement Award, and Research and Commercialization Award sponsored by ICI Americas, Inc. & the National Corn Growers Association.We believe Dr.Narayan’s qualifications to sit on the Board of Directors include his significant technical expertise in the bioplastics area which has been helpful to NTIC’s management in assessing and operating NTIC’s Natur-Tec® bioplastics business. 8 Richard J. Nigon has been a director of NTIC since February 2010 and non-executive Chairman of the Board since November 2012.Mr. Nigon is the Senior Vice President of Cedar Point Capital, Inc., a private company that raises capital for early stage companies.From February 2001 until May 2007, Mr.Nigon was a Director of Equity Corporate Finance for Miller Johnson Steichen Kinnard (“MJSK”), a privately held investment firm.In December 2006, MJSK was acquired by Stifel Nicolaus and Mr. Nigon was a Managing Director of Private Placements at Stifel Nicolaus.From February 2000 to February 2001, Mr.Nigon served as the Chief Financial Officer of Dantis, Inc., a web hosting company.Prior to joining Dantis, Mr.Nigon was employed by Ernst & Young, LLP from 1970 to 2000, where he served as a partner from 1981 to 2000.While at Ernst & Young, Mr. Nigon served as the Director of Ernst & Young’s Twin Cities Entrepreneurial Services Group and was the coordinating partner on several publicly-traded companies in the consumer retailing and manufacturing sectors.Mr. Nigon also currently serves as President of NorthStar Education Finance, Inc., a non-profit organization formed to foster, aid, encourage and assist the pursuit of higher education.In addition to NTIC, Mr. Nigon also serves on the board of directors of Vascular Solutions, Inc. and a number of privately-held companies and previously served on the board of directors of Virtual Radiologics, Inc.Through his 30 years of service at Ernst & Young, LLP, Mr. Nigon brings to the Board of Directors, and in particular the Audit Committee, extensive public accounting and auditing experience.The Board of Directors believe Mr. Nigon’s strong background in financial controls and reporting, financial management, financial analysis and Securities and Exchange Commission reporting requirements is critical to the Board’s oversight responsibilities.In addition, Mr.Nigon’s strategic planning expertise and other experiences gained through his management and leadership roles at private investment firms that have invested in early stage companies, is helpful to the Board of Directors in assessing and operating NTIC’s newer businesses. Konstantin von Falkenhausen, has been a director of NTIC since November 2012.Mr. von Falkenhausen is currently a Partner of B Capital Partners AG, an independent investment advisory boutique focused on infrastructure, public private partnerships and clean energy.From February 2004 to March 2008, Mr. von Falkenhausen served as a Partner of capiton AG, a private equity firm.From March 2003 to February 2004, he served as interim Chief Financial Officer of Neon Products GmbH, a privately held neon lighting company.From May 1999 to February 2003, Mr. von Falkenhausen served as an investment manager of West Private Equity Ltd. and an investment director of its German affiliate West Private Capital GmbH.Prior to May 1999, Mr. von Falkenhausen served in several positions with BankBoston Robertson Stephens International Ltd., an investment banking firm.Mr. von Falkenhausen is a citizen of Germany.He has a Masters degree in economics (lic. oec) from the University of Fribourg (Switzerland) and an MBA from the University of Chicago.We believe Mr. von Falkenhausen’s qualifications to sit on the Board of Directors include his experience with several private investment and equity firms that have invested in early stage companies, which the Board of Directors believes is helpful in assessing and operating NTIC’s newer businesses, and his financial expertise, which the Board of Directors believes is be helpful in analyzing NTIC’s financial performance. 9 Board Recommendation The Board of Directors unanimously recommends a vote FOR the election of all of the seven nominees named above. If prior to the Annual Meeting, the Board of Directors should learn that any nominee will be unable to serve for any reason, the proxies that otherwise would have been voted for this nominee will be voted for a substitute nominee as selected by the Board.Alternatively, the proxies, at the Board’s discretion, may be voted for that fewer number of nominees as results from the inability of any nominee to serve.The Board of Directors has no reason to believe that any of the nominees will be unable to serve. 10 PROPOSAL TWO – ADVISORY VOTE ON EXECUTIVE COMPENSATION Introduction The Board of Directors is providing stockholders with an advisory vote on executive compensation.This advisory vote, commonly known as a “say-on-pay” vote, is a non-binding vote on the compensation paid to our named executive officers as set forth in the “Executive Compensation” section of this proxy statement beginning on page 30. Our executive compensation program is generally designed to attract, retain, motivate and reward highly qualified and talented executive officers, including our named executive officers.The underlying core principle of our executive compensation program is to link pay to performance and align the interests of our executives with those of our stockholders by providing compensation opportunities that are tied directly to the achievement of financial and other performance goals and long-term stock price performance.The “Executive Compensation” section of this proxy statement, which begins on page 30, describes our executive compensation program and the executive compensation decisions made by the Compensation Committee and Board of Directors in fiscal 2013 in more detail. Important considerations include: · A significant portion of the compensation paid or awarded to our named executive officers in fiscal 2013 was “performance-based” or “at-risk” compensation that is tied directly to the achievement of financial and other performance goals or long-term stock price performance. · Equity-based compensation granted to our named executive officers is subject to three-year vesting and aligns the long-term interests of our executives with the long-term interests of our stockholders. · Our executive officers receive only modest perquisites and have modest severance and change in control arrangements. · We do not provide any tax “gross-up” payments. Accordingly, the Board of Directors recommends that our stockholders vote in favor of the say-on-pay vote as set forth in the following resolution: RESOLVED, that our stockholders approve, on an advisory basis, the compensation paid to our named executive officers, as disclosed in this proxy statement. Stockholders are not ultimately voting to approve or disapprove the recommendation of the Board of Directors. As this is an advisory vote, the outcome of the vote is not binding on us with respect to future executive compensation decisions, including those relating to our named executive officers, or otherwise. The Compensation Committee and Board of Directors expect to take into account the outcome of this advisory vote when considering future executive compensation decisions. Board Recommendation The Board of Directors unanimously recommends a vote FOR approval, on an advisory basis, of the compensation paid to our named executive officers, as disclosed in this proxy statement. 11 PROPOSAL THREE – FREQUENCY OF ADVISORY VOTE ON EXECUTIVE COMPENSATION Introduction The Board of Directors is asking our stockholders to indicate the frequency with which they believe an advisory vote on executive compensation, or “say-on-pay” vote, such as that provided for in Proposal Two should occur. Stockholders may indicate whether they prefer that we hold a “say-on-pay” vote every year, every two years or every three years, or they may abstain from this vote. The Board of Directors, on recommendation of the Compensation Committee, has determined that a say-on-pay vote every year is the best approach for our company and our stockholders.The Board of Directors believes that a say-on-pay vote every year is consistent with the views of a significant number of our stockholders and provides stockholders with the most transparency and opportunity to provide direct feedback on our executive compensation philosophy, policies and practices. Accordingly, the Board of Directors recommends that our stockholders vote to hold a say-on-pay vote every year.Stockholders are not ultimately voting to approve or disapprove the recommendation of the Board of Directors.As this is an advisory vote, it is not binding on us, and the Compensation Committee and Board of Directors may decide that it is in the best interests of NTIC and our stockholders to hold a say-on-pay vote more or less frequently than the preference receiving the highest number of votes of our stockholders.The Compensation Committee and Board of Directors expect to take into account the outcome of this advisory vote when considering the frequency of future say-on-pay votes. Board Recommendation The Board of Directors unanimously recommends a frequency of an advisory vote on executive compensation, or say-on-pay vote, every ONE YEAR. 12 PROPOSAL FOUR — RATIFICATION OF SELECTION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Selection of Independent Registered Public Accounting Firm The Audit Committee of the Board of Directors has selected Baker Tilly Virchow Krause, LLP to serve as our independent registered public accounting firm for the fiscal year ending August 31, 2014.Although it is not required to do so, the Board of Directors is asking our stockholders to ratify the Audit Committee’s selection of Baker Tilly Virchow Krause, LLP.If our stockholders do not ratify the selection of Baker Tilly Virchow Krause, LLP, another independent registered public accounting firm will be considered by the Audit Committee.Even if the selection is ratified by our stockholders, the Audit Committee in its discretion may change the appointment at any time during the year, if it determines that such a change would be in the best interests of NTIC and our stockholders.Representatives of Baker Tilly Virchow Krause, LLP will be present at the Annual Meeting to respond to appropriate questions.They also will have the opportunity to make a statement if they wish to do so. Audit, Audit-Related, Tax and Other Fees The following table presents the aggregate fees billed to us by Baker Tilly Virchow Krause, LLP for the fiscal years ended August 31, 2013 and August 31, 2012. Aggregate Amount Billed by Baker Tilly Virchow Krause, LLP ($) Fiscal 2013 Fiscal 2012 Audit Fees(1) $ $ Audit-Related Fees — — Tax Fees — — All Other Fees — — These fees consisted of the audit of our annual financial statements by year, review of financial statements included in our quarterly reports on Form 10-Q and other services normally provided in connection with statutory and regulatory filings or engagements. Audit Committee Pre-Approval Policies and Procedures All services rendered by Baker Tilly Virchow Krause, LLP to NTIC were permissible under applicable laws and regulations and all services provided to NTIC, other than de minimis non-audit services allowed under applicable law, were approved in advance by the Audit Committee.The Audit Committee has not adopted any formal pre-approval policies and procedures. Board Recommendation The Board of Directors unanimously recommends that stockholders vote FOR ratification of the selection of Baker Tilly Virchow Krause, LLP, as our independent registered public accounting firm for the fiscal year ending August 31, 2014. 13 STOCK OWNERSHIP Beneficial Ownership of Significant Stockholders and Management The following table sets forth information known to us with respect to the beneficial ownership of our common stock as of November 26, 2013, the record date for the Annual Meeting, for: · each person known by us to beneficially own more than five percent of the outstanding shares of our common stock; · each of our directors; · each of the executive officers named in the Summary Compensation Table included later in this proxy statement under the heading “Executive Compensation” and · all of our current directors and executive officers as a group. Shares are deemed to be “beneficially owned” by a person if such person, directly or indirectly, has sole or shared power to vote or to direct the voting of such shares or sole or shared power to dispose or direct the disposition of such shares.Except as otherwise indicated, we believe that each of the beneficial owners of our common stock listed below, based on information provided by these owners, has sole dispositive and voting power with respect to its shares, subject to community property laws where applicable.Shares not outstanding but deemed beneficially owned by virtue of the right of a person or member of a group to acquire them within 60 days are treated as outstanding only when determining the amount and percent owned by such person or group. Name Shares Subject to Options Immediately Exercisable or Exercisable Within 60 Days Total Number of Shares of Common Stock Beneficially Owned Percent of Total Voting Power Stockholders Owning 5% or More: Inter Alia Holding Company(1) 0 13.6% Directors and Named Executive Officers: Pierre Chenu * Barbara D. Colwell 0 * Soo-Keong Koh * Sunggyu Lee, Ph.D. * G. Patrick Lynch(2) 14.9% Ramani Narayan, Ph.D. * Richard J. Nigon * Konstantin von Falkenhausen * Matthew C. Wolsfeld 1.7% Directors and executive officers as a group (nine persons)(3) 18.6% *Represents beneficial ownership of less than one percent of our common stock. According to a Schedule 13D/A filed with the Securities and Exchange Commission on December 2, 2011, Inter Alia Holding Company is an entity of which G. Patrick Lynch, our President and Chief Executive Officer, is a 25% stockholder.G. Patrick Lynch shares equal voting and dispositive power over such shares with three other members of his family. Inter Alia Holding Company’s address is 23205 Mercantile Road, Beachwood, Ohio44122. Includes 601,668 shares held by Inter Alia Holding Company.See note (1) above.Mr. Lynch’s address is 4201 Woodland Road, Circle Pines, Minnesota 55014. The amount beneficially owned by all current directors and executive officers as a group includes 601,668 shares held of record by Inter Alia Holding Company.See notes (1) and (2) above. 14 Section 16(a) Beneficial Ownership Reporting Compliance Section 16(a) of the Securities Exchange Act of 1934, as amended, requires our directors, executive officers and all persons who beneficially own more than 10 percent of the outstanding shares of our common stock to file with the Securities and Exchange Commission initial reports of ownership and reports of changes in ownership of our common stock.Executive officers, directors and greater than 10 percent beneficial owners are also required to furnish NTIC with copies of all Section 16(a) forms they file.To our knowledge, based upon a review of the copies of such reports furnished to us and written representations that no other reports were required, during the fiscal year ended August 31, 2013, none of our directors or executive officers or beneficial owners of greater than 10 percent of our common stock failed to file on a timely basis the forms required by Section 16 of the Exchange Act. 15 CORPORATE GOVERNANCE Corporate Governance Guidelines The Board of Directors has adopted Corporate Governance Guidelines.A copy of these Corporate Governance Guidelines can be found on the “Investor Relations—Board of Directors—Corporate Governance” section of our corporate website www.ntic.com.Among the topics addressed in our Corporate Governance Guidelines are: · Board size, composition and qualifications; · Selection of directors; · Board leadership; · Board committees; · Board and committee meetings; · Executive sessions of outside directors; · Meeting attendance by directors and non-directors; · Appropriate information and access; · Ability to retain advisors; · Conflicts of interest and director independence; · Board interaction with corporate constituencies; · Change of principal occupation and board memberships; · Retirement and term limits; · Retirement and resignation policy; · Board compensation; · Stock ownership by directors and executive officers; · Loans to directors and executive officers; · CEO evaluation; · Board and committee evaluation; · Director continuing education; · Succession planning; and · Communications with directors. Board Leadership Structure Under our Corporate Governance Guidelines, the office of Chairman of the Board and Chief Executive Officer may or may not be held by one person.The Board of Directors believes it is best not to have a fixed policy on this issue and that it should be free to make this determination based on what it believes is best under the circumstances.However, the Board of Directors strongly endorses the concept of an independent director being in a position of leadership.Under our Corporate Governance Guidelines, if at any time the Chief Executive Officer and Chairman of the Board positions are held by the same person, the Board of Directors will elect an independent director as a lead independent director. G. Patrick Lynch currently serves as our President and Chief Executive Officer and Richard J. Nigon serves as our non-executive Chairman of the Board.Because the Chief Executive Officer and Chairman of the Board positions currently are not held by the same person, we do not have a lead independent director.We currently believe this leadership structure is in the best interests of our company and our stockholders and strikes the appropriate balance between the Chief Executive Officer’s responsibility for the strategic direction, day-to-day-leadership and performance of our company and the Chairman’s responsibility to provide oversight of our company’s corporate governance and guidance to our Chief Executive Officer and to set the agenda for and preside over Board of Directors meetings. 16 Immediately prior to all regular Board of Directors meetings, our independent directors meet in executive session with no company management or non-independent directors present during a portion of the meeting.After each such executive session, our Chairman of the Board provides our Chief Executive Officer with any actionable feedback from our independent directors. Director Independence The Board of Directors has affirmatively determined that six of NTIC’s current eight directors are “independent directors” under the Listing Rules of the NASDAQ Stock Market:Pierre Chenu, Barbara D. Colwell, Soo-Keong Koh, Sunggyu Lee, Ph.D., Richard J. Nigon and Konstantin von Falkenhausen. In making these affirmative determinations that such individuals are “independent directors,” the Board of Directors reviewed and discussed information provided by the directors and by NTIC with regard to each director’s business and personal activities as they may relate to NTIC and NTIC’s management. Board Meetings and Attendance The Board of Directors met four times during the fiscal year ended August 31, 2013.Each of the directors attended at least 75 percent of the aggregate of the total number of meetings of the Board and the total number of meetings held by all Board committees on which the director served. Board Committees The Board of Directors has a standing Audit Committee, Compensation Committee and Nominating and Corporate Governance Committee, each of which has the composition and responsibilities described below.The Board of Directors from time to time may establish other committees to facilitate the management of our company and may change the composition and responsibilities of our existing committees.Each of the Audit Committee, Compensation Committee and Nominating and Corporate Governance Committee operates under a written charter adopted by the Board of Directors, which can be found on the “Investor Relations—Corporate Governance” section of our corporate website www.ntic.com. The following table summarizes the current membership of each of our three Board committees. Director Audit Compensation Nominating and Corporate Governance Pierre Chenu √ — — Barbara D. Colwell √ — √ Soo-Keong Koh — — Chair Sunggyu Lee, Ph.D. — √ — G. Patrick Lynch — — — Ramani Narayan, Ph.D. — — — Richard J. Nigon Chair Chair √ Konstantin von Falkenhausen √ √ — 17 Audit Committee Responsibilities.The Audit Committee provides assistance to the Board of Directors in fulfilling its responsibilities for oversight, for quality and integrity of the accounting, auditing, reporting practices, systems of internal accounting and financial controls, the annual independent audit of our financial statements, and the legal compliance and ethics programs of NTIC as established by management.The Audit Committee’s primary responsibilities include: · Overseeing our financial reporting process, internal control over financial reporting and disclosure controls and procedures on behalf of the Board of Directors; · Having sole authority to appoint, retain and oversee the work of our independent registered public accounting firm and establish the compensation to be paid to the firm; · Reviewing and pre-approving all audit services and permissible non-audit services to be provided to NTIC by our independent registered public accounting firm; · Establishing procedures for the receipt, retention and treatment of complaints regarding accounting, internal accounting controls or auditing matters and for the confidential, anonymous submission by our employees of concerns regarding questionable accounting or auditing matters; and · Overseeing the establishment and administration (including the grant of any waiver from) a written code of ethics applicable to our principal executive officer, principal financial officer, principal accounting officer or controller, or persons performing similar functions. The Audit Committee has the authority to engage the services of outside experts and advisors as it deems necessary or appropriate to carry out its duties and responsibilities. Composition.The current members of the Audit Committee are Mr. Chenu, Ms. Colwell, Mr.Nigon and Mr. von Falkenhausen.Mr.Nigon is the chair of the Audit Committee. Each current member of the Audit Committee qualifies as “independent” for purposes of membership on audit committees pursuant to the Listing Rules of the NASDAQ Stock Market and the rules and regulations of the Securities and Exchange Commission and is “financially literate” as required by the Listing Rules of the NASDAQ Stock Market.In addition, the Board of Directors has determined that Mr. Nigon qualifies as an “audit committee financial expert” as defined by the rules and regulations of the Securities and Exchange Commission and meets the qualifications of “financial sophistication” under the Listing Rules of the NASDAQ Stock Market as a result of his extensive financial background and various financial positions he has held throughout his career.Stockholders should understand that these designations related to our Audit Committee members’ experience and understanding with respect to certain accounting and auditing matters do not impose upon any of them any duties, obligations or liabilities that are greater than those generally imposed on a member of the Audit Committee or of the Board of Directors. Meetings.The Audit Committee met four times during fiscal 2013, one time outside the presence of management and one time face to face with Baker Tilly Virchow Krause, LLP, our independent registered public accounting firm. 18 Audit Committee Report.This report is furnished by the Audit Committee of the Board of Directors with respect to NTIC’s financial statements for the fiscal year ended August 31, 2013. One of the purposes of the Audit Committee is to oversee NTIC’s accounting and financial reporting processes and the audit of NTIC’s annual financial statements. NTIC’s management is responsible for the preparation and presentation of complete and accurate financial statements.NTIC’s independent registered public accounting firm, Baker Tilly Virchow Krause, LLP, is responsible for performing an independent audit of NTIC’s financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States) and for issuing a report on their audit. In performing its oversight role, the Audit Committee has reviewed and discussed NTIC’s audited financial statements for the fiscal year ended August 31, 2013 with NTIC’s management.Management represented to the Audit Committee that NTIC’s financial statements were prepared in accordance with generally accepted accounting principles.The Audit Committee has discussed with Baker Tilly Virchow Krause, LLP, NTIC’s independent registered public accounting firm, the matters required to be discussed by Statement on Auditing Standards No. 61, as amended (AICPA, Professional Standards, Vol. 1, AU section 380), as adopted by the Public Company Accounting Oversight Board in Rule 3200T.The Audit Committee has received the written disclosures and the letter from Baker Tilly Virchow Krause, LLP required by applicable requirements of the Public Company Accounting Oversight Board regarding the Baker Tilly Virchow Krause, LLP’s communications with the Audit Committee concerning independence.The Audit Committee has discussed with Baker Tilly Virchow Krause, LLP its independence and concluded that the independent registered public accounting firm is independent from NTIC and NTIC’s management. Based on the review and discussions of the Audit Committee described above, in reliance on the unqualified opinion of Baker Tilly Virchow Krause, LLP regarding NTIC’s audited financial statements, and subject to the limitations on the role and responsibilities of the Audit Committee discussed above and in the Audit Committee’s charter, the Audit Committee recommended to the Board of Directors that NTIC’s audited financial statements for the fiscal year ended August 31, 2013 be included in its Annual Report on Form 10-K for the fiscal year ended August 31, 2013 for filing with the Securities and Exchange Commission. This report is dated as of November 18, 2013. Audit Committee Richard J. Nigon, Chair Pierre Chenu Konstantin von Falkenhausen Other Information.Additional information regarding the Audit Committee and our independent registered public accounting firm is disclosed under the “Proposal Four—Ratification of Selection of Independent Registered Public Accounting Firm” section of this proxy statement. 19 Compensation Committee Responsibilities.The Compensation Committee provides assistance to the Board of Directors in fulfilling its oversight responsibility relating to compensation of our chief executive officer and other executive officers and administers our equity compensation plans.The Compensation Committee’s primary responsibilities include: · recommending to the Board of Directors for its determination, the annual salaries, incentive compensation, long-term compensation and any and all other compensation applicable to our executive officers; · establishing, and from time to time reviewing and revising, corporate goals and objectives with respect to compensation for our executive officers and establishing and leading a process for the full Board of Directors to evaluate the performance of our executive officers in light of those goals and objectives; · administering our equity compensation plans and recommending to the Board of Directors for its determination grants of options or other equity-based awards for executive officers, employees and independent consultants under our equity compensation plans; · reviewing our policies with respect to employee benefit plans; and · establishing and from time to time reviewing and revising processes and procedures for the consideration and determination of executive compensation. The Compensation Committee has the authority to engage the services of outside experts and advisors as it deems necessary or appropriate to carry out its duties and responsibilities, and prior to doing so, assesses the independence of such experts and advisors from management. Composition.The current members of the Compensation Committee are Dr. Lee, Mr. Nigon and Mr. von Falkenhausen.Mr. Nigon is the Chair of the Compensation Committee.The Board of Directors has determined that each of the members of the Compensation Committee is considered an “independent director” under the Listing Rules of the NASDAQ Stock Market, a “non-employee director” within the meaning of Rule 16b-3 under the Securities Exchange Act of 1934, as amended, an “outside director” within the meaning of Section 162(m) under the Internal Revenue Code of 1986, as amended, and otherwise independent under the rules and regulations of the Securities and Exchange Commission. Processes and Procedures for Consideration and Determination of Executive Compensation.As described in more detail above under the heading “—Responsibilities,” the Board of Directors has delegated to the Compensation Committee the responsibility, among other things, to recommend to the Board of Directors any and all compensation payable to our executive officers, including annual salaries, incentive compensation and long-term incentive compensation, and to administer our equity and incentive compensation plans applicable to our executive officers.Decisions regarding executive compensation made by the Compensation Committee are not considered final and are subject to final review and approval by the entire Board of Directors.Under the terms of its formal written charter, the Compensation Committee has the power and authority, to the extent permitted by our Bylaws and applicable law, to delegate all or a portion of its duties and responsibilities to a subcommittee of the Compensation Committee.The Compensation Committee has not generally delegated any of its duties and responsibilities to subcommittees, but rather has taken such actions as a committee, as a whole. 20 Our President and Chief Executive Officer assists the Compensation Committee in gathering compensation related data regarding our executive officers and making recommendations to the Compensation Committee regarding the form and amount of compensation to be paid to each executive officer.In making final recommendations to the Board of Directors regarding compensation to be paid to our executive officers, the Compensation Committee considers the recommendations of our President and Chief Executive Officer, but also considers other factors, such as its own views as to the form and amount of compensation to be paid, the achievement by the company of pre-established performance objectives the general performance of the company and the individual officers, the performance of the company’s stock price and other factors that may be relevant. Final deliberations and decisions by the Compensation Committee regarding its recommendations to the Board of Directors of the form and amount of compensation to be paid to our executive officers, including our President and Chief Executive Officer, are made by the Compensation Committee, without the presence of the President and Chief Executive Officer or any other executive officer of our company. In making final decisions regarding compensation to be paid to our executive officers, the Board of Directors considers the same factors and gives considerable weight to the recommendations of the Compensation Committee. Meetings.The Compensation Committee met three times during fiscal 2013. Nominating and Corporate Governance Committee Responsibilities.The primary responsibilities of the Nominating and Corporate Governance Committee include: · identifying individuals qualified to become members of the Board of Directors; · recommending director nominees for each annual meeting of our stockholders and director nominees to fill any vacancies that may occur between meetings of stockholders; · being aware of best practices in corporate governance matters; · developing and overseeing an annual Board of Directors and Board committee evaluation process; and · establishing and leading a process for determination of the compensation applicable to the non-employee directors on the Board. The Nominating and Corporate Governance Committee has the authority to engage the services of outside experts and advisors as it deems necessary or appropriate to carry out its duties and responsibilities. Composition.The current members of the Nominating and Corporate Governance Committee are Mr. Koh, Ms. Colwell and Mr. Nigon.Mr. Koh is the chair of the Nominating and Corporate Governance Committee.The Board of Directors has determined that each of the members of the Nominating and Corporate Governance Committee is considered an “independent director” under the Listing Rules of the NASDAQ Stock Market. Processes and Procedures for Consideration and Determination of Director Compensation.As mentioned above under the heading “—Responsibilities,” the Board of Directors has delegated to the Nominating and Corporate Governance Committee the responsibility, among other things, to review and make recommendations to the Board of Directors concerning compensation for non-employee members of the Board of Directors, including but not limited to retainers, meeting fees, committee chair and member retainers and equity compensation.Decisions regarding director compensation made by the Nominating and Corporate Governance Committee are not considered final and are subject to final review and approval by the entire Board of Directors.Under the terms of its formal written charter, the Nominating and Corporate Governance Committee has the power and authority, to the extent permitted by our Bylaws and applicable law, to delegate all or a portion of its duties and responsibilities to a subcommittee of the Nominating and Corporate Governance Committee.The Nominating and Corporate Governance Committee has not generally delegated any of its duties and responsibilities to subcommittees, but rather has taken such actions as a committee, as a whole. 21 In making recommendations to the Board of Directors regarding compensation to be paid to our non-employee directors, the Nominating and Corporate Governance Committee considers fees and other compensation paid to directors of comparable public companies, the number of board and committee meetings that our directors are expected to attend, and other factors that may be relevant.In making final decisions regarding non-employee director compensation, the Board of Directors considers the same factors and the recommendation of the Nominating and Corporate Governance Committee. Meetings.The Nominating and Corporate Governance Committee met four times during fiscal 2013. Director Nominations Process Pursuant to a Director Nominations Process adopted by the Board of Directors, in selecting nominees for the Board of Directors, the Nominating and Corporate Governance Committee first determines whether the incumbent directors are qualified to serve, and wish to continue to serve, on the Board.The Nominating and Corporate Governance Committee believes that NTIC and its stockholders benefit from the continued service of qualified incumbent directors because those directors have familiarity with and insight into NTIC’s affairs that they have accumulated during their tenure with the company.Appropriate continuity of Board membership also contributes to the Board’s ability to work as a collective body.Accordingly, it is the practice of the Nominating and Corporate Governance Committee, in general, to re-nominate an incumbent director if the director wishes to continue his or her service with the Board, the director continues to satisfy the criteria for membership on the Board that the Nominating and Corporate Governance Committee generally views as relevant and considers in deciding whether to re-nominate an incumbent director or nominate a new director, the Nominating and Corporate Governance Committee believes the director continues to make important contributions to the Board, and there are no special, countervailing considerations against re-nomination of the director.After completing the Director Nominations Process, it was the recommendation of the Nominating and Corporate Governance Committee based on discussions with Mr. Chenu and succession planning objectives that Mr. Chenu not stand for re-election to the Board of Directors at the 2014 Annual Meeting. Pursuant to a Director Nominations Process adopted by the Board of Directors, in identifying and evaluating new candidates for election to the Board, the Nominating and Corporate Governance Committee solicits recommendations for nominees from persons whom the Nominating and Corporate Governance Committee believes are likely to be familiar with qualified candidates having the qualifications, skills and characteristics required for Board nominees from time to time.Such persons may include members of the Board of Directors and our senior management and advisors to our company.In addition, from time to time, if appropriate, the Nominating and Corporate Governance Committee may engage a search firm to assist it in identifying and evaluating qualified candidates.Ms. Colwell, who joined the Board of Directors in November 2013, was recommended by NTIC’s President and Chief Executive Officer and known by several other NTIC directors as a result of her relationship with a former NTIC director. 22 The Nominating and Corporate Governance Committee reviews and evaluates each candidate whom it believes merits serious consideration, taking into account available information concerning the candidate, any qualifications or criteria for Board membership established by the Nominating and Corporate Governance Committee, the existing composition of the Board, and other factors that it deems relevant.In conducting its review and evaluation, the Nominating and Corporate Governance Committee solicits the views of our management, other Board members, and other individuals it believes may have insight into a candidate.The Nominating and Corporate Governance Committee may designate one or more of its members and/or other Board members to interview any proposed candidate. The Nominating and Corporate Governance Committee will consider recommendations for the nomination of directors submitted by our stockholders.For more information, see the information set forth under the heading “Stockholder Proposals and Director Nominations for the 2015 Annual Meeting of Stockholders ─ Director Nominations for 2015 Annual Meeting.”The Nominating and Corporate Governance Committee will evaluate candidates recommended by stockholders in the same manner as those recommended as stated above. There are no formal requirements or minimum qualifications that a candidate must meet in order for the Nominating and Corporate Governance Committee to recommend the candidate to the Board.The Nominating and Corporate Governance Committee believes that each nominee should be evaluated based on his or her merits as an individual, taking into account the needs of our company and the Board of Directors.However, in evaluating candidates, there are a number of criteria that the Nominating and Corporate Governance Committee generally views as relevant and is likely to consider.Some of these factors include whether the candidate is an “independent director” under the Listing Rules of the NASDAQ Stock Market and meets any other applicable independence tests under the federal securities laws and rules and regulations of the Securities and Exchange Commission; whether the candidate is “financially literate” or “financially sophisticated” and otherwise meets the requirements for serving as a member of an audit committee under the Listing Rules of the NASDAQ Stock Market; whether the candidate is an “audit committee financial expert” under the federal securities laws and the rules and regulations of the Securities and Exchange Commission; the needs of our company with respect to the particular talents and experience of its directors; the personal and professional integrity and reputation of the candidate; the candidate’s level of education and business experience; the candidate’s broad-based business acumen; the candidate’s level of understanding of our business and its industry; the candidate’s ability and willingness to devote adequate time to work of the Board and its committees; the fit of the candidate’s skills and personality with those of other directors and potential directors in building a board that is effective, collegial and responsive to the needs of our company; whether the candidate possesses strategic thinking and a willingness to share ideas; the candidate’s diversity of experiences, expertise and background; and the candidate’s ability to represent the interests of all stockholders and not a particular interest group. We do not have a formal stand-alone diversity policy in considering whether to recommend any director nominee, including candidates recommended by stockholders.As discussed above, the Nominating and Corporate Governance Committee will consider the factors described above, including the candidate’s diversity of experiences, expertise and background.The Nominating and Corporate Governance Committee seeks nominees with a broad diversity of experience, expertise and backgrounds.The Nominating and Corporate Governance Committee does not assign specific weights to particular criteria and no particular criterion is necessarily applicable to all prospective nominees.The Board of Directors believes that the backgrounds and qualifications of directors, considered as a group, should provide a significant mix of experience, knowledge and abilities that will allow the Board of Directors to fulfill its responsibilities.While the Nominating and Corporate Governance Committee focuses on obtaining a diversity of experiences, expertise and background on the Board of Directors rather than a diversity of personal characteristics, it recognizes the desirability of racial, ethnic, gender, age and other personal diversity and considers it an additional benefit when a new director can also increase the personal diversity of the Board of Directors as a whole.The Nominating and Corporate Governance Committee evaluates its effectiveness in achieving diversity in a broad sense on the Board of Directors through its annual review of Board member composition prior to recommending nominees for election each year. 23 Board Oversight of Risk The Board of Directors as a whole has responsibility for risk oversight, with more in-depth reviews of certain areas of risk being conducted by the relevant Board committees that report on their deliberations to the full Board of Directors. The oversight responsibility of the Board and its committees is enabled by management reporting processes that are designed to provide information to the Board about the identification, assessment and management of critical risks and management’s risk mitigation strategies. The areas of risk that we focus on include operational, financial (accounting, credit, liquidity and tax), legal, compensation, competitive, health, safety, environmental, economic, political and reputational risks. The standing committees of the Board of Directors oversee risks associated with their respective principal areas of focus. The Audit Committee’s role includes a particular focus on the qualitative aspects of financial reporting, on our processes for the management of business and financial risk, our financial reporting obligations and for compliance with significant applicable legal, ethical and regulatory requirements. The Audit Committee, along with management, is also responsible for developing and participating in a process for review of important financial and operating topics that present potential significant risk to our company.The Compensation Committee is responsible for overseeing risks and exposures associated with our executive compensation programs and arrangements and management succession planning. The Nominating and Corporate Governance Committee oversees risks relating to our corporate governance matters, director compensation programs and director succession planning. We recognize that a fundamental part of risk management is understanding not only the risks a company faces and what steps management is taking to manage those risks, but also understanding what level of risk is appropriate for the company. The involvement of the full Board of Directors each year in establishing our key corporate business strategies and annual fiscal budget is a key part of the Board’s assessment of management’s appetite for risk and also a determination of what constitutes an appropriate level of risk for our company. We believe our current Board leadership structure is appropriate and helps ensure proper risk oversight for our company for a number of reasons, including: (1) general risk oversight by the full Board of Directors in connection with its role in reviewing our key business strategies and monitoring on an on-going basis the implementation of our key business strategies; (2) more detailed oversight by our standing Board committees that are currently comprised of and chaired by our independent directors, and (3) the focus of our Chairman of the Board on allocating appropriate Board agenda time for discussion regarding the implementation of our key business strategies and specifically risk management. Code of Ethics The Board of Directors has adopted a Code of Ethics, which applies to all of our directors, executive officers, including our Chief Executive Officer and Chief Financial Officer, and other employees, and meets the requirements of the Securities and Exchange Commission and the NASDAQ Stock Market.A copy of our Code of Ethics is available on the “Investor Relations—Corporate Governance” section of our corporate website www.ntic.com. 24 Anti-Hedging and Pledging Policy The Board of Directors has adopted an insider trading policy, which applies to all of our directors, officers and employees.The insider trading policy prohibits our directors and officers from engaging in hedging transactions, such as short sales, transactions in publicly traded options, such as puts, calls and other derivatives, and pledging our shares in any significant respect. Policy Regarding Director Attendance at Annual Meetings of Stockholders It is the policy of the Board of Directors that directors standing for re-election should attend our annual meeting of stockholders, if their schedules permit.A Board of Directors meeting is generally held on the day following each annual meeting of stockholders.All of our then current directors attended the 2013 annual meeting of stockholders. Complaint Procedures The Audit Committee has established procedures for the receipt, retention and treatment of complaints received by NTIC regarding accounting, internal accounting controls or auditing matters, and the submission by our employees, on a confidential and anonymous basis, of concerns regarding questionable accounting or auditing matters.Our personnel with such concerns are encouraged to discuss their concerns with our outside legal counsel, who in turn will be responsible for informing the Audit Committee. Process Regarding Stockholder Communications with Board of Directors Stockholders may communicate with the Board of Directors of NTIC by sending correspondence, addressed to our Corporate Secretary, Northern Technologies International Corporation, 4201 Woodland Road, Circle Pines, Minnesota 55014, or mwolsfeld@ntic.com with an instruction to forward the communication to a particular director.Our Corporate Secretary will receive the correspondence and forward it to any individual director or directors to whom the communication is directed. 25 DIRECTOR COMPENSATION Summary of Cash and Other Compensation The following table provides summary information concerning the compensation of each individual who served as a director of our company during the fiscal year ended August 31, 2013, other than G. Patrick Lynch, our President and Chief Executive Officer, who was not compensated separately for serving on the Board of Directors during fiscal 2013.His compensation during fiscal 2013 for serving as an executive officer of our company is set forth under the heading “Executive Compensation” included elsewhere in this proxy statement.Barbara D. Colwell, one of our current directors, did not serve as a director during fiscal 2013 and, therefore, is not named in the table below. DIRECTOR COMPENSATION – FISCAL 2013 Name FeesEarnedor PaidinCash($) Option Awards($)(1)(2) AllOther Compensation($)(3) Total ($) Pierre Chenu $ $ $
